DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/23/2021 has been entered and considered. Upon entering claims 1 and 16 have been amended, claim 20 has been canceled and 21 has been added.
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “at least one hold-up mechanism for storing the conditioned electrical power to satisfy the hold-up requirements of each of the plurality of loads that has a hold-up requirement; and 2Docket: 17-3633 power distribution logic for distributing the electrical power to the plurality of loads based, at least in part, on the determined power load requirement of each of the plurality of loads and the hold-up requirement of the at least one of the plurality of loads, and dynamically distributing, with the at least one power distribution bus, the stored conditioned electrical power from the at least one hold-up mechanism to the at least one of the plurality of vehicle subsystems during a power interruption” and in combination with other limitations.
Claims 2-15 depend on the independent claim 1.
Claim 16 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “dynamically distributing, with at least one power 
Claims 17-19 and 21 depend on the independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN T VU/Primary Examiner, Art Unit 2836